Citation Nr: 1126608	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-02 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1973.

This matter is on appeal from the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board notes that the Veteran appealed both a claim for PTSD, and what was styled as a claim for insomnia; however, a clear reading of the record is that he maintains that insomnia is part and parcel of the claim for PTSD.  Given the favorable outcome below and the fact that a chronic sleep impairment is a symptoms of PTSD and part of the rating criteria, the Board finds that the only claim before the Board is a claim for PTSD.

The Veteran testified before the undersigned Veterans Law Judge in January 2010.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Allegations of in-service stressors related to fear of hostile military action are consistent with the facts and circumstances of the Veteran's service.

2.  Currently-diagnosed PTSD has been related to the in-service stressors.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

In order to warrant service connection for PTSD there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App 128 (1997).  

If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

After all the evidence is assembled, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was intelligence officer.  His decorations, medals, badges, citations and campaign ribbons include the Vietnam Service Medal, Bronze Star Medal, RVN Staff Service Medal 1st Class and the Vietnam Campaign Medal w/60 Device.  The Bronze Star Medal is awarded for persons who engaged in an action against an enemy of the United States or engaged in military operations involving conflict with an opposing foreign force.  

In November 2006, the Veteran was evaluated for combat-related PTSD.  He complained of the ability to sleep due to constant recurrent nightmares about past combat experiences.  He claimed that he had not had a full night of sleep in the past 36 years.  He reported being anxious, irritable and angry with occasional road rage.  He expressed that his worst combat experience was from the beginning of his arrival in Vietnam in 1970 when he was in constant worry of what was going to happen.  He recalled seeing dead enemy soldiers in the middle of nowhere and that he saw dead bodies being shipped back home.  

After a review of the Veteran's past medical and psychiatric history and a mental status examination, a psychiatrist diagnosed PTSD due to past combat experiences.  A GAF score of 41 was assigned.  The VA examiner stated that the Veteran met the DSM-IV stressor criterion for PTSD namely that he experienced, witnessed or was confronted with events involved in war with actual and threatened death or serious injury or threat of physical injury to himself and to others.

The Veteran related in 2007 and 2008 that he was still having problems with past combat memories triggered by the constant news about the war in Iraq, and that his combat memories remain as fresh as if it happened yesterday.  

Via various statements the Veteran has related that he did espionage duty while in service, and that he was a survival assistance officer and responsible for notification of next of kin (NOK).  He related about a half dozen incidents of horrible experiences in this regard.  He related as a Military Intelligence Officer he was responsible for providing information regarding enemy locations and troop movement.  

He expressed that during a field visit, before his arrival, there was an ambush and dead Vietnamese soldiers were on the ground and what appeared to be Vietnamese combatants as well.  According to the Veteran, this was his initial exposure to dead bodies killed in action.  He stated that he has never forgotten that sight and what occurred because of not knowing that such an ambush was going to take place.  

The Veteran has indicated that while doing his job of providing intelligence data to ground and air combat units he was concerned for his own safety due to the nature of his intelligence collection duties.  He related that around February 1971 his translator, whom they called "Michael," informed him that the Viet Cong broke into his house and threatened him and his wife.  According to the Veteran, from then on he was in constant fear for his own safety.  

As Michael knew exactly what he did, where he was and where he was going each time, the Veteran had no idea if Michael had been compromised and divulged that information.  During these months, he never slept more than a few hours a night and many times he did not sleep at all.  He related that he was not the same person when he returned home from Vietnam and certainly not the same person his family and friends knew before he performed NOK duty.  

The Veteran's wife related, in an undated statement, that she knew the Veteran since they were 11 and that he came back from Vietnam different.  She further related that he has not really slept in 40 years. 

Based on the evidence of record, the Board finds that service connection for PTSD is warranted.  In this regard, the Veteran's claimed fear of hostile military or terrorist activity is consistent with the places, types, and circumstances of the Veteran's service as detailed in his sworn testimony and service records.  Specifically, the Board finds that the Veteran was in fear of hostile military or terrorist activity by nature of his MOS.   

The Board finds that the Veteran has rendered competent and credible testimony.  In turn, this lay testimony alone may establish the occurrence of the claimed in-service stressor.  Further, a VA psychiatrist has confirmed that the Veteran meets the criteria for PTSD as he experienced, witnessed or was confronted with events involved in war with actual and threatened death or serious injury or threat of physical injury to himself and to others.  

In sum, the evidence shows that PTSD has been sufficiently linked to wartime experiences.  As such, the statutory and regulatory criteria for entitlement to service connection for PTSD have been met and the appeal is granted.  

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

Service connection for PTSD is granted.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


